GOLDEN, J.,
dissenting.
[¶ 32] I respectfully dissent. Parrish pursued his claim under Wyo. Stat. Ann. § 27-14-603(a), contending that his degenerative lumbosacral “injury” occurred over a substantial period of time and arose out of and in the course of his Excal employment. The Division opposed his claim, contending, among other things, that Parrish’s degenerative lumbosacral “injury” was a “condition preexisting at the time of employment with [Excal]” and, therefore, did not satisfy the definition of “injury” under the Workers’ Compensation Act. Wyo. Stat. Ann. § 27-14-102(a)(xi)(F) (LexisNexis 2003).
[¶ 33] Parrish’s report of injury and its attachment made no mention of a preexisting condition claim; Parrish’s contested case disclosure statement made no mention of a preexisting condition claim. Neither Parrish’s opening statement nor his closing argument at the contested case hearing expressed a preexisting condition claim. Importantly, the hearing examiner’s decision is clearly not an “aggravation-of-preexisting condition” decision. Importantly, Dr. Stenfors-Dacre did not express any opinion that Parrish’s work effort in the six years of Excal employment, in contrast to the previous sixteen plus years of chronic repetitive heavy lifting and hard physical labor for other employers, contributed in a material fashion to the aggravation of Parrish’s degenerative back condition. The record is pregnant with evidence that Parrish’s degenerative lumbosacral “injury” preexisted Parrish’s Excal employment.
[¶ 34] The majority opinion states that it sees “little difference” in Parrish’s contested case position that his “injury” had occurred over a substantial period of time while employed by Excal and a contention that his Excal work materially contributed to the aggravation of his preexisting “injury.” The “difference” is much more than “little.” It has to do with Parrish’s burden of proof. He must prove that his Excal work contributed to a material degree to the aggravation of his preexisting degenerative lumbosacral condition. That is the determinative fact in this case and, on this record, Parrish failed to produce substantial evidence of that determinative fact. Tellingly, Dr. Stenfors-Dacre, upon whom Parrish relies, did not express any opinion that Parrish’s six years’ work at Excal contributed in a material fashion to the aggravation of Parrish’s preexisting degenerative lumbosacral condition.
[¶ 35] I think the majority has impermis-sibly both reframed the issue on which Parrish went to hearing and rewritten the hearing examiner’s decision. I would reverse the *1256hearing examiner’s decision because it is not supported by substantial evidence.